OPINION — AG — ** BARBER EXAMINERS — PRICE AGREEMENTS ** A PERSON TO BE ELIGIBLE TO SIGN A PRICE AGREEMENT MUST BE, AT THE TIME HE SIGNS THE SAME, A DULY LICENSED, REGISTERED AND PRACTICING BARBER OF SAID CITY OR TOWN (MUNICIPALITY), THAT IS, ACTUALLY PRACTICING AS A BARBER IN SAID CITY OR TOWN, AND THAT IT IS IMMATERIAL AS TO WHETHER OR NOT RESIDES IN SAID CITY OR TOWN, BUT IT IS MATERIAL THAT HE IS PRACTICING AS A BARBER THEREIN. (RESIDENCY REQUIREMENTS, CONTRACT, PRICE AGREEMENT) CITE: 59 Ohio St. 102 [59-102] (FRED HANSEN)